544 S.E.2d 225 (2000)
352 N.C. 157
Sharon Lynn LOVELACE, Administratix of the Estate of Shayla Meagen Moore, and Sharon Lynn Lovelace, Individually
v.
CITY OF SHELBY and
Thomas Lowell Lee.
No. 312A99.
Supreme Court of North Carolina.
June 15, 2000.
W. Robinson Deaton, Jr., Shelby, Fred A. Flowers, for Lovelace.
Martha Raymond Thompson, Charles A. Horn, Shelby, for Shelby.
Stella A. Boswell, Durham, for N.C. Academy of Trial Lawyers.
Prior report: 351 N.C. 458, 526 S.E.2d 652.

ORDER
Upon consideration of the petition filed by Defendants for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th day of June 2000."